DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each cutting tool a discrete ring segment” in Line 8.  The scope of this limitation is unclear.  It is not clear if each cutting tool is a discrete ring segment or includes a discrete ring segment or lacks 
Claim 2 recites that “each of the cutting elements are arranged at identical angular distances from one another in a circumferential direction.”  It is unclear whether this a respective relationship per cutting tool or if it is somehow relative to the entire roughening tool.  Appropriate clarification required.
Claim 3 recites the limitation "the tooth" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 16 recites the limitation "the two cutting tools" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 9, 18, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harif (US Pub. No. 2010/0135740 A1).
(Claim 1 and 23) Harif discloses a roughening tool (32, 42, 52, 30; Figs. 6-8, 12) for roughening the cylindrical surface of a bore in a workpiece, by producing a defined microstructure that is composed of a plurality of microgrooves extending circumferentially at an axial distance from one another (Figs. 6-8, 9b, 12).  The roughening tool (32, 42, 52, 30; Figs. 6-8, 12) includes a tool base body (32, 34, 42, 52, 62), which is capable of being driven so as to rotate about a rotational axis, and a plurality of circumferentially cutting tools (¶¶ 0071-0074, 0077-0079), which include at least a first cutting tool and a second cutting tool (30a, 30b).   Each cutting tool is a discrete ring segment arranged on the tool base body (32, 42, 52, 62; Figs. 6-8, 
(Claim 3) For each tooth on each cutting element on the first cutting tool, there is a plane that is perpendicular to the rotational axis and that extends through a respective tooth on the other cutting elements of the first cutting tool (Fig. 9; ¶ 0074).
(Claim 4) The cutting teeth of each cutting element are arranged axially in a row (Figs. 6-8, 9b, 12).
(Claim 5) Each cutting tooth has a rectangular profile, which is defined by a predetermined length and height (Fig. 9; ¶ 0074).
(Claim 8) The cutting tools (Fig. 6; 30a, 30b) are exchangeably fastened on the tool base body (¶ 0071).
(Claim 9) The cutting tools (Fig. 6; 30a, 30b) are non-positively connected to the tool body (¶ 0071; Fig. 6).
(Clam 18) The roughening tool further includes a shank section (Figs. 6-8, 12), which forms an axial extension of the tool base body and serves for connecting the roughening tool to a disconnection point or interface of a machine tool system.
(Claim 20) The cutting section of the tool, which is formed by the plurality cutting tools, is capable of having a length that is greater than or equal to the length of the cylindrical surface to be machined (Figs. 6-8, 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Harif (US Pub. No. 2010/0135740 A1).
(Claim 6) The predetermined length and heights are not explicitly disclosed being within the claimed ranges.  Yet, the length and height of the teeth are result-effective variables because they impact material removal (groove depth) and forces on the cutting edge.  Therefore, at a time prior to filing it would have been found obvious by one of ordinary skill in the art to provide the cutting teeth disclosed in Harif with lengths and heights within the claimed ranges in order to optimize groove depth and cutting forces acting on the tool.  see In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 7) The axial distance between successive teeth is not explicitly disclosed as being within the claimed range.  Yet, the axial distance between successive teeth is a result-effective variable because it impacts material removal and spacing between grooves to be formed) as well as forces on the cutting edge.  Therefore, at a time prior to filing it would have been found obvious by one of ordinary skill in the art to provide the cutting teeth disclosed in Harif with the see In re Aller, 220 F.2d at 456.
Claims 2, 10-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harif (US Pub. No. 2010/0135740 A1) in view of Vauclain et al. (US Patent No. 1,432,580).
(Claims 2, 16 and 17) Harif does not explicitly disclose identical angular distances between cutting elements on a given cutting tool or a helical arrangement between elements of differing cutting tools.
Vauclain et al. (“Vauclain”) discloses a roughening tool (Figs. 1-3) where each of the plurality of cutting elements are arranged at identical angular distances from one another in the circumferential direction (Fig. 2).  Two axially successive cutting tools are respectively rotated relative to one another about the rotational axis in such a way that the cutting elements of the two side milling cutters are arranged at a defined angular distance from one another (Fig. 1).  Two axially successive cutting tools are respectively rotated relative to one another about the rotational axis in such a way that the cutting elements are arranged helically (Fig. 1).   At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool disclosed in Harif with the angular spacing and respective circumferential arrangement as disclosed in Vauclain in order to disperse cutting forces of the tool during operation.
(Claims 10-12) Harif does not explicitly disclose a positive connection via a feather key such that the cutting tools are not positively fastened in the axial direction.
Vauclain discloses a milling cutter having a cutting tools in ring segments that are positively connected to the tool base body in the rotating direction (Figs. 2, 3).  The positive connection is made by ring segments connected to a tool base body (Fig. 2; 3) in the rotating direction by means of a feather key (3; Page 1, Lines 29-32).  The cutting tools are non-See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: applying a known technique to improve a similar device in the same way).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harif (US Pub. No. 2010/0135740 A1) in view of Ogilvie et al. (US Patent No. 4,674,923).
(Claims 10-13) Harif does not explicitly disclose a positive connection via a feather key such that the cutting tools are not positively fastened in the axial direction.  Harif also does not explicitly disclose a screw retaining the ring segments on the base body by means of a clamping screw.
Ogilvie et al. (“Ogilvie”) discloses a milling cutter having a cutting tools in ring segments that are positively connected to the tool base body in the rotating direction (Figs. 3, 4).  The positive connection is made by ring segments connected to a tool base body (Fig. 3, 4) in the rotating direction by means of a feather key (17; Col. 2, Lines 38-47).  The cutting tools are non-positively fastened on the tool base body in the axial direction (Figs. 3, 4).  The cutting tools are fastened on the tool base body in the axial direction by means of a clamping screw (26; Fig. 1).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to modify the roughening tool disclosed in Harif with a positive key connection in the rotation direction and non-positive connection in the axial direction as taught by Ogilvie in order to reduce See KSR, 550 U.S. at 418 (reciting several exemplary rationales that may support a finding of obviousness, including: applying a known technique to improve a similar device in the same way).
(Claim 14) Harif does not explicitly disclose spacers between the segmented tool rings.
Ogilvie discloses a spacers (20) between two axially successive milling cutters (Fig. 1).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool disclosed in Harif with a spacer between the ring segments as suggested by Ogilvie in order to set a specific distance between the segments.
Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harif (US Pub. No. 2010/0135740 A1) in view of Osawa et al. (US Pub. No. 2018/0133812 A1).
Harif discloses that there are does not explicitly disclose an arrangement of overlap spacing such that additional cutting tools have a greater cutting profile than each of the plurality of cutting tools.
Osawa et al. (“Osawa”) discloses ring segments on a milling tool where the distance between two successive cutting tools is defined in such a way that the cutting Page 3 of 6profiles of the cutting elements of the two side milling cutters overlap by a defined dimension in the circumferential direction (Fig. 23).  The overlap spacing is such that an additional cutting tool (6) has a greater cutting profile than each of the plurality of cutting tools (Fig. 23).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool disclosed in Harif with the overlap relationship as suggested in Osawa in order to disperse cutting forces amongst cutting elements of the stacked rings and also to cut a larger area by lengthening the cutting profile of additional cutting tools.  See In re Harza, 274 F.2d 669 (CCPA 1960) (holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Harif (US Pub. No. 2010/0135740 A1) in view of Mapal (DE 102008015582 A1)
The Harif disclosure does not explicitly disclose an internal cooling lubricant supply system.
Mapal discloses a segmented tool having an internal cooling lubricant supply system (19) for supplying the cutting elements with cooling lubricant.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool disclosed in Harif with a cooling lubricant supply system as taught by Mapal in order to provide coolant to the cutting elements.
Response to Arguments
Applicant's arguments filed December 9, 2021 have been fully considered but they are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RYAN RUFO/Primary Examiner, Art Unit 3722